Exhibit 10.2





SCHEDULE A





MANAGEMENT EMPLOYMENT AGREEMENT



THIS SCHEDULE "A" IS ANNEXED TO THAT CERTAIN ASSET PURCHASE
AGREEMENT DATED THE 28th DAY OF FEBRUARY AND ENTERED INTO
BETWEEN CYBER MESH SYSTEMS INC. (the `Company"), DAVID HOLMES AND
MARC SANTOS (the "Principals") and SMOKERS LOZENGE INC. (the "Acquirer")


This Agreement is made and entered into as of March 1, 2008 ("Commencement
Date") between Smokers Lozenge Inc., a Nevada corporation (the "Acquirer"), its
registered office at with registered office located at offices at #200-245 East
Liberty Street Reno, Nevada, USA 89501
and
MARC SANTOS ( the "Employee") residing at #305 – 8828 Hudson Street, Vancouver,
B.C. Canada V6P 4N2.

 

RECITALS



WHEREAS,



     

A. The Acquirer desires to employ the Employee as (President or CEO whichever is
applicable ) of the Acquirer, or for such other duties as the Board of Directors
may determine, and in such capacities Employee shall render valuable services to
the Acquirer and will have access to proprietary and confidential information
about the Acquirer, and   B.      Employee desires to accept such employment,
and,   C.      The Acquirer's Board of Directors has approved and authorized the
execution of this Agreement.  

     THEREFORE, in consideration of the recitals, mutual covenants and
agreements contained in this Agreement, the Acquirer and Employee agree as
follows:



SECTION I.     Employment.



     (a) The Acquirer hereby employs the Employee and the Employee hereby
accepts employment with the Acquirer, on the terms and subject to the conditions
herein set forth. He shall provide such services and perform such functions as
shall be determined from time to time by the Board of Directors of the Acquirer.
If elected or appointed, he shall also serve as a director or officer of the
Acquirer or its subsidiaries or affiliates, in each case with further
compensation. He understands and agrees that he may be required to undertake
business travel.

     (b) Employee represents and warrants that his employment under this
Agreement, and his compliance with all the terms and provisions of this
Agreement, do not and will not (I) violate or



1



--------------------------------------------------------------------------------

conflict with any employment agreement, secrecy, confidentiality or non-compete
agreement, or any other agreement or instrument to which he is a party or is
otherwise bound or affected, or against, the Acquirer, the shareholders,
officers or directors of the Acquirer, or any of the affiliates of any of the
above persons (collectively, the "Indemnities") in connections with such
employment or such compliance. Employee agrees to indemnify and hold harmless
the Acquirer and the other Indemnities from and against any cost, loss or
expense (including reasonable attorney's fees as incurred) arising out of or
relating to any misrepresentation or breach of warranty or covenant set forth in
this Section 1(b).



SECTION 2.     Term.



     The Employee's employment shall begin on the date of closing of the Asset
Purchase Agreement, dated Feb. 28, 2008, and shall continue, unless sooner
terminated as herein set forth, until 3 years following the closing of Asset
Purchase Agreement, to which this Agreement is annexed to as Schedule "A" (the
"Employment Term"), and shall be in force so long as the Acquirer remains in
good standing under the laws, regulations and rules to which it may be subject
during the Agreement" term. The Employee" reassignment from (CEO, or President)
to such other capacity as the Board of Directors may determine shall not alter
the term or any other provision of this Agreement. This Agreement shall
terminate on the earlier to occur of (3 years after the date of closing) or the
date the Employee resigns or has his employment terminated for cause. The
provisions contained in Sections 1(b), 7, 8 and 9, and those provisions
necessary to interpret such Sections, shall survive termination of this
Agreement.



SECTION 3.     Compensation.



     (a) As full compensation for the performance of his services, the Acquirer
shall pay the Employee an annual base salary (such annual base salary, as it may
be adjusted from time to time by the Board of Directors, the "Base Salary") of
Eighty Four Thousand Dollars ($84,000) which shall be paid to the Employee in
approximately semi-monthly installments beginning following the Commencement
Date and ending on the sooner of the Employee's termination or the last day of
the Employment Term. The amount of the Base Salary shall be subject to review by
the Board of Directors on or before the 1St day of November 2008 and every
November thereafter, and may be adjusted by the Acquirer following such review,
or at any other time, in the sole discretion of the Board of Directors;
provided, that the amount of the Base Salary may not be decreased below the
amount of the initial Base Salary. To the extent required by applicable law, the
Acquirer shall withhold from any payments under this Agreement any applicable
federal income, provincial, state, local or other taxes or amounts.

     The Employee shall participate in any Annual Management Bonus Plan
established by the Acquirer. Provided however nothing contained herein shall
require the Acquirer to offer such Annual Management Bonus Plan or prevent the
Acquirer from amending or terminating such Plan. As a participant in the Annual
Management Bonus Plan, the Employee will be eligible to receive bonuses in any
amount from 0% to 100% of the Base Salary, payable in November based on the
Employee's performance for the immediately preceding calendar year, and the
Acquirer's performance.

     (b) The Employee shall participate in the Management Qualified or
Non-Qualified Stock Option Incentive Plans as the Acquirer deems appropriate
from time to time. Provided however nothing contained herein shall require the
Acquirer to offer such Management Qualified or Non-

2

--------------------------------------------------------------------------------

Qualified Stock Option Incentive Plans or prevent the Acquirer from amending or
terminating such Plan. As a participant in the Management Stock Option Incentive
Plan, the Employee will be eligible to receive options, which shall vest over a
period of time from the date of each option's issue, to purchase common shares
of the Acquirer. The Acquirer may grant to the employee, following the first
anniversary of the date hereof and at the sole discretion of the Board of
Directors, options to purchase common shares of the Acquirer (subject to the
vesting and the satisfaction of the other terms and conditions of such options).

     (c) The Employee shall be entitled to 21 vacation days per year at such
times as may be mutually agreed with the Board of Directors. In all other
aspects, the Employee's benefits including medical and dental insurance,
disability insurance, life insurance, retirement and other benefits and
perquisites generally available to all senior managers of like businesses will
be in accordance with Acquirer policy in effect from time to time but in any
event not less favorable to the Employee than benefits provided to any other
employee of the Acquirer. The Employee shall also receive a standard relocation
benefit package that provides reimbursement to the Employee, against submission
to the Acquirer of receipts therefor, of up to $20,000 of specified moving and
relocation expenses (including broker's fees) incurred by the Employee as a
result of any relocation of his principal residence nearer to the offices of the
Acquirer, if the Acquirer decides to move its head office to another City or
jurisdiction.

     (d) The Employee shall be entitled to a monthly car allowance of Four
Hundred and Fifty Dollars ($450) per month plus reimbursement for gas and repair
expenses generated by use of the automobile on behalf of the Acquirer, on the
provision by the Employee of itemized accounts acceptable to the Acquirer.

     (e) The compensation to be paid under this Agreement shall be an unsecured
obligation of the Acquirer, and not any of its subsidiaries, parents or
affiliates, and creates no security interest in any present or future assets of
the Acquirer or its subsidiaries, parents or affiliates.



SECTION 4.     Exclusivity.



     The Employee shall devote substantially all of his time and energy to the
business of the Acquirer, shall faithfully serve the Acquirer, shall in all
respects conform to and comply with any directions or duties reasonably given to
him by the Board of Directors, shall use his best efforts to promote and serve
the interests of the Acquirer and shall not engage in any other business
activity, whether or not such activity shall be engaged in for pecuniary profit,
except that the Employee may participate in the activities of professional trade
organizations and government sponsored programs related to the business of the
Acquirer. Notwithstanding the above, Employee may be permitted to serve as a
director or trustee of other organizations with the Board's approval which may
be granted if it can be reasonably demonstrated that such service does not
interfere with the effective performance of Employee's duties under this
Agreement.



SECTION 5.     Reimbursement for Expenses.



     The Employee is authorized to incur reasonable expenses in the discharge of
his services, including expenses for travel, lodging and similar items. The
Acquirer shall reimburse the Employee for all such proper expenses upon his
presentation of itemized accounts acceptable to

3

--------------------------------------------------------------------------------

the Acquirer.

SECTION 6.     Termination.

           The employment of the Employee shall terminate upon the first to
occur of:

          (a)      his death or Disability(defined below);             (b)     
his discharge by the Acquirer for Just Cause (defined below); provided, that the
Employee shall have received written notice from the Acquirer of the event
giving rise to the Employee's discharge by the Acquirer for Just Cause at least
7 business days prior to the effective date of such discharge during which
period the Employee shall have the opportunity to correct the breach giving rise
to such just cause termination; provided, that such breach shall not involve
fraud or moral turpitude;

     For the purposes of this Agreement "Disability" shall mean the Employee's
inability to perform the duties required of him as reasonably determined by the
Board of Directors following a review of satisfactory medical advice to the
Board about Employee's physical or mental condition, because of illness,
incapacity, or physical or mental disability for a consecutive period of 30 days
or an aggregate period of 60 days during any 12-month period during the term of
this Agreement;

     For the purposes of this Agreement "Just Cause" shall mean: (i.) the
Employee's failure, neglect or refusal to follow a lawful written order of the
Board of Directors or to perform his duties under this Agreement; (ii) any
willful or intentional act of the Employee that has the effect of injuring the
reputation or business of the Acquirer or its affiliates in any material
respect; (iii) any continued absence from the Acquirer unless such absence is
(A) approved or excused by the Board of Directors or (B) is the result of the
Employee's illness, disability or incapacity (in which event the provisions of
Section 6(a) hereof shall control) or a personal or family emergency; (iv)
repeated impairment of the Employee due to drunkenness; (v) conviction of the
Employee for the commission of a felony or a crime involving moral turpitude;
(vi) a material breach of the provisions of this Agreement; (vii) the commission
by the Employee of an act of fraud or embezzlement against the Acquirer or
breach of fiduciary duty to the Acquirer involving personal profit; or (viii)the
illegal use or possession of drugs.

SECTION 7.     Right to Purchase and Right of First Refusal to
Purchase Employee's Shares; Severance Pay.


     If the Employee's employment is terminated pursuant to Section 6(b), or if
the Employee resigns without Good Reason (defined below), the Employee shall not
receive any further compensation from the Acquirer and Acquirer shall have the
right to purchase, or if such right is not exercised and subsequently the
Employee offers to sell his shares to a third party the right of first refusal
to purchase, all shares, if any, of the Acquirer's stock held by the Employee at
a price equal market price as published on the date of termination or the
acquisition cost, whichever is higher. If the Employee's employment under this
Agreement is terminated pursuant to Section 6(a), or if the Employee resigns
with Good Reason (defined below), the Acquirer shall pay Employee his base
salary and benefits ("Severance Pay") for the greater of (the "Severance Pay
Period")(i) one year from the date of termination or resignation and (ii) the
remaining term of this

4

--------------------------------------------------------------------------------

Agreement, and shall have the right to purchase, or if such right is not
exercised and subsequently the Employee offers to sell his shares to a third
party the right of first refusal to purchase, all Employee's shares, if any, of
the Acquirer's stock held by the Employee or his estate at a price equal to the
market value of such shares as published. The Severance Pay shall be payable by
the Acquirer in equal bi-monthly installments. The Acquirer shall pay for any
purchase of the Employee's shares under this Section 7 immediately upon the
transfer of title of the certificates.

     For the purposes of this Agreement a resignation by the Employee with Good
Reason shall mean a resignation by the Employee of his employment hereunder
following a Substantial breach (as hereinafter defined) and such Substantial
Breach shall have not been corrected by the Acquirer within 30 days of receipt
by the Board of Directors of written notice from the Employee of the occurrence
of such Substantial Breach, which notice shall specifically set forth the nature
of the Substantial Breach which is the reason for such resignation and identify
such occurrence as a "Substantial Breach" under this Agreement. The term
"Substantial Breach" means any material breach by the Acquirer of its
obligations hereunder consisting of (i) any material breach of the terms of
Section 3 above; (ii) a material reduction in the Employee's title or
responsibilities; or (iii) the failure of any successor to all or substantially
all of the business and/or assets of the Acquirer to assume this Agreement;
provided, however, that the term "Substantial Breach" shall not include a
termination of the employee's employment pursuant to Section 6(a) or (b) above.
The Employee's resignation without Good Reason shall not end the parties'
respective continuing rights and responsibilities under this Agreement including
but not limited to those enumerated in Sections 8, 9, 10, 12 and 15.

     If the Employee, after termination, is required to continue to render
services to the Acquirer as set out in Section 1.5(f)(iii) of the Asset Purchase
Agreement to which this Employment Agreement is annexed, the Employee shall be
retained as a Consultant at an annual fee for of $100,000 USD payable in equal
monthly installments over the duration of 12 months. The Acquirer shall
reimburse the Employee for all such proper expenses incurred by the Consultant
in the performance of his services, upon his presentation of itemized accounts
acceptable to the Acquirer.



SECTION 8.     Secrecy, Non-Competition, Invention Rights.



     (a) No Competing Employment. The Employee acknowledges that (i.) the
agreements and covenants contained in this Section 8 are essential to protect
the value of the Acquirer's business and assets and (ii) by virtue of his
employment with the Acquirer, he has obtained and will obtain such knowledge,
contacts, training and experience and there is a substantial probability that
such knowledge, contacts, training and experience could be used to the
substantial advantage of a competitor of the Acquirer and to the Acquirer's
substantial detriment. Therefore, the Employee agrees that, for the period
commencing on the date of this Agreement and ending on the first anniversary of
the termination of employment hereunder for any reason, the Employee shall not
participate or engage, directly or indirectly, for himself or on behalf of or in
conjunction with any person, partnership, corporation or other entity, whether
as an employee, independent contractor, agent, officer, director, shareholder,
partner, joint venturer, investor or otherwise, in any business that for profit
shall include the ownership and/or operation of or providing of consulting or
advisory services to any business enterprise engaged in the similar business
activities as that of the Acquirer (a "Competitor").

5

--------------------------------------------------------------------------------

     (b) Nondisclosure of Confidential Information. The Employee acknowledges
that (i.) the agreements and covenants contained in this Agreement are essential
to protect the value of the Acquirer's business and assets and (ii) by virtue of
his employment with the Acquirer, he has obtained and will obtain knowledge,
contacts, training and experience and there is a substantial probability that
such knowledge contacts, training and experience and there is a substantial
advantage of a competitor of the Acquirer and to the Acquirer's substantial
detriment. Therefore, the Employee agrees that, the Employee shall not disclose
directly or indirectly to any person or entity not affiliated with the Acquirer
or use, without prior written consent from the Acquirer either during the
Employment Term or at any time thereafter, any Confidential Information (as
defined in the next sentence) except pursuant to and consistent with the order
of any court, legislative body or regulatory agency; provided, that the Employee
has given notice to the Acquirer immediately after learning of such order. The
term "Confidential Information" shall mean information not in the public domain
or generally know in the industry, in any form (i.)concerning or relating to the
Acquirer's operations and/or proprietary computer programs and software products
including but not limited to systems whether provided by or licensed from a
third party; (ii) acquired by the Employee while employed by the Acquirer or
(iii)acquired following the Employment Term directly or indirectly, from any
person or entity owing a duty of confidentiality to the Acquirer or any of its
affiliates, including but not limited to information regarding, trade secrets,
manuals or materials, technical information, contracts, systems, procedures,
mailing lists, know-how, financial or other data (including the revenues, costs
or profits associated with any of the Acquirer's services), business plans, and
other financial statements, computer programs, source codes, software systems,
database, discs and printouts, software design specifications, plans (business,
technical or otherwise), customer and industry lists, correspondence, internal
reports, personnel files, sales and advertising material, telephone numbers,
names, addresses or any other compilations of information, written or unwritten,
which is or was used in the business or formation of the Acquirer or its
affiliates. The Employee agrees and acknowledges that all Confidential
Information in any form, and copies and extracts thereof, are and shall remain
the sole and exclusive property of the Acquirer, and upon termination of his
employment with the Acquirer, he shall return to the Acquirer the originals and
all copies of any such information provided to or acquired by the Employee in
connection with the performance of his duties for the Acquirer, and shall return
to the Acquirer all files, correspondence and/or other communications received,
maintained and/or originated by him during the course of his employment.

     (c) No Interference. The Employee shall not, whether for his own account or
for the account of any other individual, partnership, firm, corporation or other
business organization (other than the Acquirer), directly or indirectly solicit,
endeavor to entice away from the Acquirer or its affiliates, or otherwise
directly interfere with the relationship of the Acquirer and its affiliates with
any person who is employed by or otherwise engaged to perform services for the
Acquirer or its affiliates or who is, or was within the then most recent
twelve-month period, a client, joint venturer or prospective client or joint
venturer of the Acquirer, or any of its affiliates.

     (d) Inventions. By this Agreement, the Employee sells, transfers and
assigns to the Acquirer, or to any person or entity designated by the Acquirer,
all of the right, title and interest of the Employee in and to all inventions,
sales approaches or materials, software, ideas, training materials, disclosures
and improvements, whether patented or unpatented, copyrightable material, or
materials or services subject to trademark or service mark registration, made or

6

--------------------------------------------------------------------------------

conceived by the Employee solely or jointly, in whole or in part, during or in
preparation for his employment by the Acquirer which are not generally known to
the public or the industry or recognized as standard practice, processes or
devices which may be sold, leased, used or under construction or development by
the Acquirer and (ii) arise (wholly or partly) from the efforts of the Employee
during his employment with the Acquirer (an Invention"). The Employee shall
communicate promptly and disclose to the Acquirer, in such form as the Acquirer
requests, all information, details and data pertaining to nay such Invention.
Any invention by the Employee within six (6) months following the termination of
his employment hereunder shall be deemed to fall within the provisions of this
Section 8(d) unless the Employee bears the burden of proof of showing that the
invention was first conceived and made following such termination.



SECTION 9.     Injunctive Relief.



     Without intending to limit the remedies available to the Acquirer, the
Employee acknowledges that a breach of any of the covenants contained in Section
8 hereof may result in material irreparable injury to the Acquirer or its
affiliates for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of such a breach of threat thereof, the Acquirer shall be entitled to obtain a
temporary restraining order and/or a preliminary or permanent injunction,
without the necessity of proving irreparable harm or injury as a result of such
breach are threatened breach of Section 8 hereof, restraining the Employee from
engaging in activities prohibited by Section 8 hereof or such other relief as
may be required specifically to enforce any of the covenants in Section 8. In an
action commenced by the Acquirer for relief under this Section 9, the Employee
agrees to submit to the jurisdiction of any state or federal court of record in
the State of Pennsylvania or in the state and county in which such violation may
occur, or in any other court, at the election of the Acquirer.



SECTION 10.     Successors; Binding Agreement.



     Neither this Agreement, or any rights or benefits hereunder, may be
assigned, delegated, transferred, pledged or hypothecated without the written
consent of both parties hereto, and any such assignment, delegation, transfer,
pledge or hypothecation shall be null and void; provided, that the Acquirer may
assign or transfer this Agreement to any entity into which the Acquirer merges,
or to any entity created by the consolidation of the Acquirer or to any entity
that acquires all or substantially all of the assets of the Acquirer; provided,
that such entity expressly assumes all of the rights and obligations of the
Acquirer hereunder.



SECTION 11.     Waiver and Modification.



     Any waiver, alteration or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by the parties
hereto; provided, however, that any such waiver, alteration or modification is
consented to on the Acquirer's behalf by a member of the Board of Directors
other than the Employee. No waiver by either of the parties hereto of their
rights hereunder shall be deemed to constitute a waiver with respect to any
subsequent occurrences o transactions hereunder unless such waiver specifically
states that it is to be construed as a continuing waiver.



SECTION 12.     Severability and Governing Law.



The Employee acknowledges and agrees that the covenants set forth in Section 8
hereof are

7

--------------------------------------------------------------------------------

reasonable and valid in temporal scope and in all other respects. If any of such
covenants or such other provisions of this Agreement are found to be invalid or
unenforceable by a final determination of a court of competent jurisdiction (a)
the remaining terms and provisions hereof shall be unimpaired and (b) the
invalid or unenforceable term or provision that is valid and enforceable and
that comes closest to expressing the intention of the invalid or unenforceable
term or provision. THIS AGREEMENT SHALL BE GOVERNED BY AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF.



SECTION 13.     Notices



     All approvals, consents, notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given upon delivery, if delivered in person, or on the third business day
after mailing, if mailed, by registered or certified mail, postage prepaid,
return receipt requested, addressed in the case of the Acquirer, to #200 – 245
East Liberty Street, Reno, Nevada 89501, U.S.A. and to the Employee at: #305 –
8828 Hudson Street, Vancouver, B.C. Canada V6P 4N2

Or in each case, to such other address as may be designated to the other parties
from time to time as provided above.



SECTION 14.     Captions and Section Headings.



     Captions and section headings herein are for convenience only, are not a
part hereof and shall not be used in construing this Agreement.



SECTION 15.     Arbitration of Disputes.



Subject only to the provisions of Section 9 above relating to injunctive relief,
any and all disputes, controversies and claims arising out of or relating to
this Agreement or its performance shall be settled and determined by arbitration
in the State of Nevada in accordance with the procedures and provisions of the
Commercial Arbitration Act and amendments thereto. The parties agree that the
arbitrators shall give effect to applicable statutes of limitation in
determining any claim and that they shall have the power to award damages,
preliminary or permanent injunctive relief and reasonable attorney's fees and
expenses to any party in such arbitration. The arbitration award shall be final
and binding upon the parties and judgment on such an award may be entered in any
court having competent jurisdiction.



SECTION 16.     Entire Agreement



     This Agreement constitutes the entire understanding and agreement of the
parties hereto regarding the employment of the Employee.



SECTION 17.     Counterparts.



     This Agreement may be executed in counterparts, each of which shall be
deemed and original, but all of which taken together shall constitute one and
the same instrument.

8

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.



For the Acquirer: Employee: SMOKERS LOZENGE INC. MARC SANTOS   /s/ Dudley
Delapenha                                         /s/ Marc
Santos                                                    Authorized Signatory  




9

--------------------------------------------------------------------------------